                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN

GPM SOUTHEAST, LLC,

                      Plaintiff,                    Case No.:
              v.

RIISER FUELS, LLC, DONALD R.
DRAUGHON, JR. and JEFFREY D. “J.D.”
DYKSTRA,

                      Defendants.

                                      COMPLAINT

       Plaintiff, GPM Southeast, LLC (“GPM Southeast”), by its attorneys, Duane

Morris LLP, for its Complaint against Defendants Riiser Fuels, LLC (“Riiser Fuels”),

Donald R. Draughon, Jr. (“Draughon”) and Jeffrey D. “J.D.” Dykstra (“Dykstra”)

(collectively, “Defendants”) alleges as follows:

                                    INTRODUCTION

       1.      Riiser Fuels, Draughon, and Dykstra, along with the other members of

Riiser Fuels, diverted and wrongfully transferred at least $3,375,000 in funds that Riiser

Fuels received in exchange for gas stations located in the State of Wisconsin.

       2.      GPM Southeast has been damaged in an amount not less than $3,375,000.00,

an amount which is contractually owed to GPM Southeast and for which there is no

viable defense to have not paid, as a result of the unlawful and wrongful actions alleged

herein.

       3.      This action arises out of (1) Riiser Fuels’ breach of the Post-Closing

Adjustment provision of the Asset Purchase Agreement by and between GPM Southeast,




            Case 2:21-cv-00554-JPS Filed 04/30/21 Page 1 of 16 Document 1
LLC as Purchaser, and Riiser Fuels, LLC as Seller dated as of September 27, 2019; as

amended by Amendment to Asset Purchase Agreement, dated as of December 3, 2019 (as

so amended, the “APA”); and (2) Defendants Draughon and Dykstra’s wrongful

distribution of the full amount of the Closing Purchase Price, 1 rather than maintain

adequate reserves to satisfy Riiser Fuels’ express obligations under the Post-Closing

Adjustment provision of the APA.

      4.      The APA involves a transaction between GPM Southeast (as Buyer) from

Riiser Fuels (as Seller) for the acquisition of various retail convenience stores, which

include the retail sale of motor fuels and car washes, from various locations on Owned

Real Properties and Leased Real Properties located in Wisconsin.

      5.      Under the clear terms of Section 2.3 of the APA, Riiser Fuels agreed to make

Post-Closing Adjustments to the Closing Purchase Price, said adjustments to be based on

the annual Store-Level EBITDA of the Locations for the full fiscal year following the

Closing.

      6.      Under Section 2.3 of the APA, Riiser Fuels was required to pay to GPM

Southeast the amount of $3,375,000.

      7.      Despite proper notice of its obligations under the Post-Closing Adjustment

provision of the APA, Riiser Fuels has refused to meet its obligations thereunder.




1
 Capitalized terms not defined in this Complaint have the same meaning as defined in
the APA. Said definitions from the APA are incorporated herein by reference.

                                            2

           Case 2:21-cv-00554-JPS Filed 04/30/21 Page 2 of 16 Document 1
       8.      In violation of their obligations under Delaware law governing limited

liability companies and Wisconsin law, Riiser Fuels, Draughon, and Dykstra, among

other yet unidentified individuals, made distributions of the proceeds of the Closing

Purchase Price to Riiser Fuels’ members that resulted in Riiser Fuels being unable to

comply with its payment obligations to GPM Southeast under the Post-Closing

Adjustment provision of the APA.

                                      THE PARTIES

       9.      Plaintiff GPM Southeast, the Purchaser under the APA, is a Delaware

limited liability company, with its principal place of business located at 8565 Magellan

Parkway, Suite 400, Richmond, Virginia 23227.

       10.     GPM Southeast is a citizen of the State of Israel and State of Delaware

because its members are organized and maintain their principal places in either the State

of Israel or the State of Delaware.

       11.     Defendant Riiser Fuels, LLC, the Seller under the APA, is a Delaware

limited liability company, with its principal place of business located at c/o Riiser Fuels

Holdings, LLC, 3600 N. Duke Street, Durham, North Carolina 27704.

       12.     Upon information and belief, none of Riiser Fuels’ members are citizens of

the State of Israel or the State of Delaware.

       13.     Defendant Draughon is the President of Riiser Fuels.

       14.     Upon information and belief, Draughon is a citizen of the State of North

Carolina.

       15.     Defendant Dykstra is the Chief Executive Officer of Riiser Fuels.

                                                3

            Case 2:21-cv-00554-JPS Filed 04/30/21 Page 3 of 16 Document 1
       16.    Upon information and belief, Dykstra is a citizen of the State of California

or the State of North Carolina.

                              JURISDICTION AND VENUE

       17.    This Court has original jurisdiction over the subject matter of this action

under 28 U.S.C. § 1332 because there is complete diversity between the parties, who are

all citizens of different states or foreign states, and the matter in controversy exceeds the

value of $75,000, exclusive of costs or interest.

       18.    This Court has personal jurisdiction over Defendants because of their

substantial contacts to Wisconsin as pertains to the APA. Wis. Stat. § 801.05(1)(d). The

APA is “deemed to be a contract entered into in the State of Wisconsin, and it and all

matters arising out of the transactions contemplated hereby or related thereto shall be

governed, construed and interpreted in all respects according to the Laws of the State of

Wisconsin, without reference to principles of conflicts of law thereof.” (Ex. 1, APA § 14.5.)

       19.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a

substantial part of the events or omissions giving rise to this claim occurred in this District

and also because the APA expressly provides that this Court shall have “exclusive venue

for bringing any action that touches upon or concerns this Agreement.”

                                           FACTS

       20.    On or about September 27, 2019, Plaintiff GPM Southeast and Defendant

Riiser Fuels executed the Asset Purchase Agreement by and between GPM Southeast,

LLC as Purchaser, and Riiser Fuels, LLC as Seller dated as of September 27, 2019.




                                              4

         Case 2:21-cv-00554-JPS Filed 04/30/21 Page 4 of 16 Document 1
      21.    On or about December 3, 2019, Plaintiff GPM Southeast and Defendant

Riiser Fuels executed the Amendment to Asset Purchase Agreement, dated as of

December 3, 2019.

      22.    The Closing Purchase Price arrived at between the parties to the APA was

based, in part, on the actual and anticipated performance of these assets. Accordingly,

for purposes of making any necessary adjustment to the Closing Purchase Price under

the APA, GPM Southeast and Riiser Fuels “prepare[d] a schedule in order to assign a

portion of the Base Consideration as the value of each of the Locations, which value shall

be based on a percentage of such Location’s trailing twelve (12) month EBITDA bears to

the trailing twelve (12) months total combined EBITDA for all of the Locations.”

      23.    Section 2.3 of the APA, provides in pertinent part as follows under the

heading “Post-Closing Adjustment”:

      To the extent the actual twelve month Store-Level EBITDA between
      January 1, 2020 and December 31, 2020 is less than $8.6 million, (i) [GPM
      Southeast] shall notify [Riiser Fuels] by no later than March 31, 2021 of the
      exact calculation of such actual trailing twelve months Store-Level EBITDA
      and shall provide [Riiser Fuels] reasonably acceptable evidence
      substantiating the same, which shall include, without limitation, profit and
      loss statements per Location in Excel, and (ii) provided [GPM Southeast]
      and [Riiser Fuels] are in agreement (or upon them being in deemed
      agreement as set forth below) with such calculation, Seller shall pay to
      [GPM Southeast] an amount equal to the lesser of (x) $3,375,000 and (y)(i)
      the amount such actual December 31, 2020 trailing twelve month Store-
      Level EBITDA for the Business (inclusive of all Locations other than the
      New Acquisition Assets) is less than $8.6 million multiplied by (ii) 4.5…. In
      lieu of paying [GPM Southeast] cash in the amount calculated in the prior
      sentence, [Riiser Fuels] can tender to [GPM Southeast] the number of MLP
      Units which were received by [Riiser Fuels] as provided in Section 4.3(y)
      hereof (using the same value ascribed to the MLP Units in Section 4.3(y))
      equal in value to the amount calculated in the prior sentence.


                                            5

         Case 2:21-cv-00554-JPS Filed 04/30/21 Page 5 of 16 Document 1
       24.    In other words, Section 2.3 of the APA contained a post-closing clawback

for a portion of the Closing Purchase Price in an amount not to exceed $3,375,000 in the

event the assets failed to perform as anticipated.

       25.    Prior to the March 31, 2021 notice date in Section 2.3 of the APA, GPM

provided Riiser Fuels with data and notice of actual trailing Store-Level EBITDA.

       26.    In accordance with the terms of the APA, Riiser Fuels received MLP Unit

distributions between the Closing and March 31, 2021. (Ex. 1, APA § 4.3(y).)

       27.    By letter dated March 31, 2021, GPM Southeast provided written

notification to Riiser Fuels of the Post-Closing Adjustment payment due to GPM

Southeast under Section 2.3 of the APA.

       28.    In its March 31, 2021 letter, GPM Southeast stated in pertinent part as

follows:

       As previously discussed between the Parties and substantiated by
       Purchaser, and as shown on the attached schedule, the actual twelve-month
       Store-Level EBITDA for the period between January 1, 2020 and December
       31, 2020 is $5,975,000. 4.5 times the difference between $8.6 million and such
       amount is significantly greater than $3,375,000. Accordingly, the amount
       owed by Seller to Purchaser in accordance with Section 2.3 of the APA is
       $3,375,000. In lieu of paying Purchaser cash for the full amount, Seller may
       elect to tender to Purchaser 69,188.00 Class X Units of the MLP, which has
       an aggregate value of $3 million (the “Returnable MLP Units”). The
       remaining $375,000 owed by Seller to Purchaser would then be payable in
       cash in accordance with wire transfer instructions previously provided by
       Purchaser to Seller.

       29.    In its March 31, 2021 letter, GPM Southeast requested that Riiser Fuels

advise by April 9, 2021 as to whether Riiser Fuels would pay “the $3,375,000 owed in cash

or will agree to tender the Returnable MLP Units to Purchaser and pay the remaining


                                             6

           Case 2:21-cv-00554-JPS Filed 04/30/21 Page 6 of 16 Document 1
$375,000 owed in accordance with wire transfer instructions previously provided by

Purchaser to Seller. Failing a response by Seller within such time frame, Purchaser will

assume Seller has elected to tender the Returnable MLP Units and pay the remainder in

cash.”

         30.   By letter dated April 5, 2021, Riiser Fuels advised GPM Southeast that it

“does not agree to tender $3,375,000 in the form of cash and/or a combination of Class X

Units and cash.”

         31.   In its April 5, 2021 letter, Riiser Fuels stated its belief that “[t]he $8.6 million

EBITDA target [set forth in APA § 2.3] would have been hit but for the COVID-19

pandemic” and that the “[b]ut for the COVID-19 pandemic, the Riiser stores would have

exceeded the EBITDA target stipulated in the APA by $3,325,000.”

         32.   In its April 5, 2021 letter, Riiser Fuels conceded that in fact the “APA does

not deal with the pandemic” or contain any other exception to performance for force

majeure events.

         33.   Following the April 5, 2021 letter, Arie Kotler (“Kotler”), the Chief

Executive Officer of GPM Southeast, together with Eyal Nuchamovitz (“Nuchamovitz”),

the Executive Vice President of GPM Southeast, had a discussion with Draughon

concerning the Post-Closing Adjustment owed to GPM Southeast under Section 2.3 of the

APA.

         34.   During their discussion, Draughon told Kotler and Nuchamovitz that Riiser

Fuels did not have funds available to satisfy its obligations under the Post-Closing

Adjustment provision in Section 2.3 of the APA because he and Dykstra knowingly

                                                7

           Case 2:21-cv-00554-JPS Filed 04/30/21 Page 7 of 16 Document 1
caused Riiser Fuels to distribute all of the proceeds of the Closing Purchase Price to Riiser

Fuels’ members without making any reserve for its Post-Closing Adjustment obligations.

       35.    During their discussion, Draughon asked Kotler and Nuchamovitz to

extend Riiser Fuels’ time to make the required Post-Closing Adjustment payment under

Section 2.3 of the APA by a year.

       36.    When asked by Kotler whether Riiser Fuels would be able to meet its

obligations under Section 2.3 of the APA if given an additional year to do so, Draughon

admitted to Kotler and Nuchamovitz that Riiser Fuels would not have the funds within

that time period.

       37.    Draughon then told Kotler and Nuchamovitz that Riiser Fuels did not have

an issue with suing GPM Southeast and threatened that it would not be good for a public

company (presumably GPM Southeast’s ultimate parent, a public company traded on

NASDAQ) to be sued by a shareholder.

       38.    6 Del. Code § 18-607(a) provides in pertinent part as follows:

       A limited liability company shall not make a distribution to a member to
       the extent that at the time of the distribution, after giving effect to the
       distribution, all liabilities of the limited liability company, other than
       liabilities to members on account of their limited liability company interests
       and liabilities for which the recourse of creditors is limited to specified
       property of the limited liability company, exceed the fair value of the assets
       of the limited liability company, except that the fair value of property that
       is subject to a liability for which the recourse of creditors is limited shall be
       included in the assets of the limited liability company only to the extent that
       the fair value of that property exceeds that liability.

       39.    Wisconsin Statutes § 183.0607 provides, in pertinent part as follows:

       A limited liability company may not declare or make a distribution to any
       of its members if, after giving effect to the distribution, ... (a) The limited

                                              8

         Case 2:21-cv-00554-JPS Filed 04/30/21 Page 8 of 16 Document 1
       liability company would be unable to pay its debts as they become due in the
       usual course of business.

       40.    By letter dated April 21, 2021, Riiser Fuels advised GPM Southeast that

Riiser Fuels’ board rejected GPM’s offer to resolve the parties’ dispute under APA § 2.3

by immediate tender of the 69,188.00 Class X Units of the MLP and “an additional

$375,000 note to be satisfied in the future.”

       41.    By letter dated April 29, 2021, GPM Southeast noted that Draughon

admitted that Riiser Fuels had failed to retain funds to satisfy its obligations under

Section 2.3 of the APA and notified Riiser Fuels that, “to the extent [it] receives any funds

from any source, whether as an MLP distribution or otherwise, it must preserve those

funds and not distribute those funds to the members of [Riiser Fuels] or make any

preferential, fraudulent, or other unlawful transfer.”

                                         COUNT I
                                     Breach of Contract
                              (as to Defendant Riiser Fuels)

       42.    GPM Southeast reasserts the allegations of Paragraphs 1 through 41 as if

fully set forth herein.

       43.    The APA is a valid and enforceable contract.

       44.    GPM Southeast has performed all of its obligations under the APA.

       45.    GPM Southeast seasonably provided Riiser Fuels with written notice of its

obligation to make payment of the Post-Closing Adjustment to the Closing Purchase Price

under the APA, and in fact provided Riiser Fuels with data and notice well in advance of

the March 31, 2021 date set forth in Section 2.3 of the APA.



                                                9

         Case 2:21-cv-00554-JPS Filed 04/30/21 Page 9 of 16 Document 1
       46.    Riiser Fuels has refused to make payment of the amount of $3,375,000 owed

to GPM Southeast under the Post-Closing Adjustment provision in Section 2.3 of the

APA.

       47.    Riiser Fuels has breached the APA by, among other things, failing to make

payment to GPM Southeast under the Post-Closing Adjustment provision Section 2.3 of

the APA.

       48.    GPM Southeast has provided Riiser Fuels with written notice of its breach

of the Post-Closing Adjustment provision in Section 2.3 of the APA.

       49.    Despite being provided written notice of its breach of its obligations under

the Post-Closing Adjustment provision in Section 2.3 of the APA, Riiser Fuels continues

to refuse to make payment of the amount of $3,375,000 owed to GPM Southeast.

       50.    As a direct result of Riiser Fuels’ continued breach of Section 2.3 of the APA,

GPM Southeast has and will continue to suffer damages in an amount not less than

$3,375,000, plus reasonable costs and expenses including reasonable attorneys’ fees and

expenses under Section 14.9 of the APA.

       51.    Section 14.9 of the APA provides as follows:

       Attorneys’ Fees. In the event of a judicial or administrative proceeding or
       action by one Party against the other Party with respect to the interpretation
       of, enforcement of, or any action under this Agreement, the prevailing Party
       shall be entitled to recover reasonable costs and expenses including
       reasonable attorneys’ fees and expenses, whether at the investigative,
       pretrial, trial or appellate level. The prevailing Party shall be determined
       by the court based upon an assessment of which Party’s major arguments
       or position prevailed.

       WHEREFORE, GPM Southeast prays that this Court:


                                             10

        Case 2:21-cv-00554-JPS Filed 04/30/21 Page 10 of 16 Document 1
               a. Enter judgment on Count I in favor of GPM Southeast and against
                  Riiser Fuels in an amount not less than $3,375,000.00 plus allowable
                  interest;

               b. Award GPM Southeast its attorneys’ fees and expenses in accordance
                  with Section 14.9 of the APA;

               c. Award GPM Southeast its costs of suit; and

               d. Grant GPM Southeast such other and further relief as the Court deems
                  just and proper.

                                      COUNT II
              Fraudulent Transfer Under Wisconsin Statutes § 242.05 et seq.
                                (As to All Defendants)

       52.     GPM Southeast reasserts the allegations of Paragraphs 1 through 51 as if

fully set forth herein.

       53.     Wisconsin Statutes § 242.05 provides that:

       (1) A transfer made or obligation incurred by a debtor is fraudulent as to a
       creditor whose claim arose before the transfer was made or the obligation
       was incurred if the debtor made the transfer or incurred the obligation
       without receiving a reasonably equivalent value in exchange for the
       transfer or obligation and the debtor was insolvent at that time or the debtor
       became insolvent as a result of the transfer or obligation.

       [or]

       (2) A transfer made by a debtor is fraudulent as to a creditor whose claim
       arose before the transfer was made if the transfer was made to an insider
       for an antecedent debt, the debtor was insolvent at that time and the insider
       had reasonable cause to believe that the debtor was insolvent.

       54.     Draughon admitted to GPM Southeast’s CEO, Arie Kotler, and to GPM

Southeast’s EVP, Eyal Nuchamovitz, that he and Dykstra caused Riiser Fuels to distribute

all of the proceeds of the Closing Purchase Price under the APA to Riiser Fuels’ members

without making provision for its Post-Closing Adjustment obligations under the APA.



                                            11

         Case 2:21-cv-00554-JPS Filed 04/30/21 Page 11 of 16 Document 1
       55.    Upon information and belief, Draughon and Dykstra caused Riiser Fuels to

make distribution to themselves as members of Riiser Fuels.

       56.    The distributions Draughon and Dykstra caused to be made to Riiser Fuels’

members from the proceeds of the Closing Price paid by GPM Southeast under violate

terms of the APA and were unlawful.

       57.    Draughon and Dykstra caused Riiser Fuels to distribute all of the proceeds

of the Closing Purchase Price under the APA at a time when they knew of Riiser Fuels’

Post-Closing Adjustment obligations under Section 2.3 of the APA.

       58.    Draughon and Dykstra caused Riiser Fuels to distribute substantially all of

Riiser Fuels’ liquid assets.

       59.    The distributions of all of the proceeds of the Closing Purchase Price under

the APA to Riiser Fuels’ members have hindered, delayed and defrauded GPM Southeast

as Riiser Fuels has failed to make the required payment of the Post-Closing Adjustment

under Section 2.3 of the APA.

       60.    The distributions of all of the proceeds of the Closing Purchase Price under

the APA to Riiser Fuels’ members were fraudulent under Wisconsin Statutes § 242.05(1)

and/or (2).

       61.    Under Wisconsin Statutes § 242.07, GPM Southeast is entitled to all

available remedies for Defendants’ fraudulent transfer of the proceeds of the Closing

Purchase Price necessary to satisfy Riiser Fuels’ Post-Closing Adjustment obligations

under Section 2.3 of the APA.



                                           12

         Case 2:21-cv-00554-JPS Filed 04/30/21 Page 12 of 16 Document 1
       WHEREFORE, GPM Southeast prays that this Court:

              a. Enter judgment on Count II in favor of GPM Southeast and against
                 Riiser Fuels, Draughon and Dykstra, jointly and severally, in an
                 amount not less than $3,375,000.00 plus allowable interest;

              b. Award all available remedies under Wisconsin Statutes § 242.07,
                 including:

                  1. Avoidance of the transfers to the extent necessary to satisfy GPM
                     Southeast’s claim under the APA;

                  2. Attachment of the fraudulently transferred assets in the possession
                     of the members of Riiser Fuels;

                  3. An injunction or appointment of a receiver to prevent loss of the
                     fraudulently transferred assets; and/or

                  4. levy execution on the fraudulently transferred assets or their
                     proceeds in the possession of the members of Riiser Fuels.

              c. Award GPM Southeast its attorney’s fees and expenses in accordance
                 with Section 14.9 of the APA;

              d. Award GPM Southeast its costs of suit; and

              e. Grant GPM Southeast such other and further relief as the Court deems
                 just and proper.

                                      COUNT III
                   Civil Theft Under Wisconsin Statutes § 943.20(1)(b)
                       (As to Defendants Draughon and Dykstra)

       62.    GPM Southeast reasserts the allegations of Paragraphs 1 through 61 as if

fully set forth herein.

       63.    As set forth in the APA, it was the intention of GPM Southeast and Riiser

Fuels that Riiser Fuels would maintain adequate reserves from the Closing Purchase Price

or other funds to fulfill its Post-Closing Adjustment obligations under Section 2.3 of the

APA.


                                           13

         Case 2:21-cv-00554-JPS Filed 04/30/21 Page 13 of 16 Document 1
       64.      Despite the parties’ intent and the plain language of the APA, however,

Defendants Draughon and Dykstra caused Riiser Fuels to distribute all available cash

from the Closing Purchase Price to its members without maintaining adequate reserves

to satisfy its obligation to GPM Southeast under Section 2.3 of the APA.

       65.      Despite repeated written requests, Riiser Fuels has refused to satisfy its

obligations to pay GPM Southeast under Section 2.3 of the APA.

       66.      As a direct and proximate result of the civil thefts committed and

orchestrated by Draughon and Dykstra, GPM Southeast has incurred damages of at least

$3,375,000, which damages are subject to trebling and all costs of investigation and

litigation pursuant to Wis. Stat. §§ 895.446(3) and 943.20(1)(b).

       WHEREFORE, GPM Southeast prays that this Court:

             a. Enter judgment on Count III in favor of GPM Southeast and against
                Draughon and Dykstra, jointly and severally, in an amount to be proven
                at trial, said amount to be in excess of $3,375,000.00, which said damages
                are subject to trebling and all costs of investigation and litigation pursuant
                to Wis. Stat. §§ 895.446(3) and 943.20(1)(b);

             b. Award GPM Southeast its attorney’s fees and expenses;

             c. Award GPM Southeast its costs of suit; and

             d. Grant GPM Southeast such other and further relief as the Court deems just

                and proper.




                                               14

        Case 2:21-cv-00554-JPS Filed 04/30/21 Page 14 of 16 Document 1
                                        COUNT IV
                                        Conversion
                          (As to Defendants Draughon and Dykstra)

       67.    GPM Southeast reasserts the allegations of Paragraphs 1 through 66 as if

fully set forth herein.

       68.    As set forth in the APA, it was the intention of GPM Southeast and Riiser

Fuels that Riiser Fuels would maintain adequate reserves from the Closing Purchase Price

or other funds to fulfill its Post-Closing Adjustment obligations under Section 2.3 of the

APA.

       69.    Despite the parties’ intent and the plain language of the APA, however,

Defendants Draughon and Dykstra caused Riiser Fuels to distribute all available cash

from the Closing Purchase Price to its members without maintaining adequate reserves

to satisfy its obligation to GPM Southeast under Section 2.3 of the APA.

       70.    Despite repeated written requests, Riiser Fuels has refused to satisfy its

obligations to pay GPM Southeast under Section 2.3 of the APA.

       71.    Draughon and Dykstra took intentional control of property and funds

which should have been held by Riiser Fuels for the benefit of GPM Southeast.

       72.    GPM Southeast did not consent to the distributions made to Riiser Fuels’

members of the dissipation of assets which should have been held.

       73.    The wrongful conduct including, but not limited to, the distributions made

by Draughon and Dykstra seriously interfered with GPM Southeast’s right to the funds

which should have been held.




                                            15

         Case 2:21-cv-00554-JPS Filed 04/30/21 Page 15 of 16 Document 1
WHEREFORE, GPM Southeast prays that this Court:

   a. Enter judgment on Count IV in favor of GPM Southeast and against
      Draughon and Dykstra, jointly and severally, in an amount not less than
      $3,375,000.00;

   b. Award GPM Southeast its attorney’s fees and expenses;

   c. Award GPM Southeast its costs of suit; and

   d. Grant GPM Southeast such other and further relief as the Court deems just

      and proper.

                                  Respectfully submitted,


                                  /s/ Mark A. Bradford
                                  DUANE MORRIS LLP
                                  Mark Bradford
                                  190 South LaSalle Street, Suite 3700
                                  Chicago, Illinois 60603-3433
                                  Phone: (312) 499-0175
                                  Email: MABradford@duanemorris.com

                                  Attorneys for Plaintiff GPM Southeast, LLC


                                 Dated: April 30, 2021




                                  16

 Case 2:21-cv-00554-JPS Filed 04/30/21 Page 16 of 16 Document 1
